Ronald J. Briggs, Esq. Village Attorney, Lake Placid
This reply is submitted in answer to your inquiry by letter dated May 25, 1979 wherein you requested a legal opinion on the question of whether village owned motor vehicles are exempt from the inspection requirement of section 301 of the Vehicle and Traffic Law.
Article 5 of the Vehicle and Traffic Law deals with periodic inspections of motor vehicles. Section 301 thereof provides that "every motor vehicle registered in this state shall be inspected once each year in accordance with the provisions of the article * * *" while section 306 of that article prohibits the registration of any motor vehicle, and provides for the revocation of any registration of a motor vehicle, if a certificate of inspection is not available or in force for such vehicle.
Throughout the entire Article 5 of the Vehicle and Traffic Law there are mandated requirements for the annual inspection of motor vehicles that are operated on public highways except for the limited few exceptions that are specifically exempted by section 308 of the Vehicle and Traffic Law and which are more particularly described in Part 79.2 (a) of the Commissioner's Regulations. Therefore, unless your "motor vehicles" fall within the category that is specifically exempted from inspection pursuant to this law, they will be and are subject to inspection under section 301 of the Vehicle and Traffic Law.
Section 308 of the Vehicle and Traffic Law excepts from the inspection requirement the following:
  "4. Vehicles subject to inspection and licensing by local authorities provided such inspection by such local authorities conforms with the standards established by the commissioner under this article, or
"5. Fire vehicles, or
  "6. Police vehicles for which the department operating such vehicles has submitted a plan approved by the commissioner, who shall establish the standards therefor, for periodic inspection thereof. * * *"
Section 302 (f) provides:
  "(f) The commissioner of motor vehicles may, upon application of any municipality, and upon a determination that such municipality has sufficient personnel and approved inspection facilities to conduct the inspection required by this article under the regulations prescribed by the commissioner, permit such municipality to conduct the inspection required by this article."
Thus if the village has applied for or does apply for approval of inspection facilities and has its application approved by the Commissioner of Motor Vehicles, or the vehicle is a fire vehicle or is a police vehicle and the village has had its plan of inspection approved by the Commissioner, its vehicles are exempt from section 301. In all other cases section 301 inspections are necessary.